DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.
	Claims 2-3, 5-7, 20-24, 27, 29-30, 32, and 34 have been cancelled.
	
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-4, 8-15, and 25-26, in the reply filed on 2/12/2022 is again acknowledged.
Claims 16-19, 28, 31, and 33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2022.

Specification
The substitute specification filed 9/26/2022 has been entered.

The disclosure is objected to because of the following informalities: 
The incorporation of sequence listing (paragraph [0002] of the specification) should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 7, and 11 of copending Application No. 16/615,122. Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 11 is directed to an scFv domain comprising SEQ ID NOS: 26 or 28.  Co-pending claims 5 and 7 have been amended (as of 10/10/2022) and now recite multi-specific antibodies comprising scFv domains comprising SEQ ID NOS: 26 and 28.  (See instant claim 8.)   Co-pending SEQ ID NO: 26 corresponds to instant SEQ ID NO: 248.  Co-pending SEQ ID NO: 28 corresponds to instant SEQ ID NO: 244.  The co-pending claims are directed to antigen-binding fragments of antibody 466F6 as in the instant claims.  See page 30 of the co-pending specification for SEQ ID NOS: 26 and 28.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has acknowledged this rejection.  No arguments traversing this rejection were presented.  No properly executed terminal disclaimer has been filed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is confusing.  Claim 4 has been amended to recite “The isolated mAb or antigen-binding fragment according to Claim 1, exhibiting a functional property selected from binding affinity to human or cynomolgus 4-1BB, inhibiting human or cynomolgus 4-1 BB activity, and stimulating antibody response.”  This is confusing as the mAb or antigen-binding fragment of claim 1 must already bind specifically to human or cynomolgus 4-1BB.  That is, it must already exhibit the functional binding property of binding affinity to human or cynomolgus 4-1BB.  Clarification is requested.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 11 depend upon claim 1.  Claim 1 is directed to a monoclonal antibody or antigen-binding fragment and requires both the variable light chain and variable heavy chain recited in the claim.  Claim 4 has been amended to recite “The isolated mAb or antigen-binding fragment according to Claim 1, exhibiting a functional property selected from binding affinity to human or cynomolgus 4-1BB, inhibiting human or cynomolgus 4-1 BB activity, and stimulating antibody response.”  It appears from the specification disclosure that all mAb and antigen-binding fragments of claim 1 would have these properties.  That is, claim 4 does not further limit the subject matter of claim 1.  Should applicant argue that not all embodiments of claim 1 have these properties, then the specification fails to adequately describe those embodiments of claim 1 that have the properties from those that do not.  Claim 11 as amended now recites “having a sequence identity to SEQ ID NO: 247” and “having a sequence identity to SEQ ID NO: 243.” That is, the mAb or antigen-binding fragment of claim 11 is not required to have that entirety of SEQ ID NO: 244 and SEQ ID NO: 248 as recited in claim 1. The recitation of  “a sequence identity” does not indicate any particular percentage or degree of identity.  Claim 11 fails to include all the sequence limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al.  (WO 2016/106158).
Claims 12-15 have been amended to be independent claims.  Claim 12 is directed to an IgG1 heavy chain comprising “a sequence identity” to SEQ ID NO: 247.  Claim 13 is directed to a kappa light chain comprising “a sequence identity” to SEQ ID NO: 243.  Claim 14 is directed to a variable light chain comprising “a sequence identity” to SEQ ID NO: 244.  Claim 15 is directed to a variable heavy chain having “a sequence identity” to SEQ ID NO: 248.
The recitation of  “a sequence identity” does not indicate any particular percentage or degree of identity.
Gao et al. discloses and claims an IgG1 heavy chain, a kappa light chain, a variable light chain, and a variable heavy chain.  See at least claims 35-38.  These sequences would have “a sequence identity” (even if low) to the sequences recited in the instant claims.  The IgG1 heavy chain, kappa light chain, variable light chain, and variable heavy chain of the instant claims are not required to have any particular properties.

Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa